Citation Nr: 1328438	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-23 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the Veteran's service-connected residuals of a right 
inguinal hernia repair with post-operative neuralgia, 
compensated under 38 U.S.C.A. § 1151, including on an 
extraschedular basis. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active service from March 1943 to January 
1946. 

This matter comes before the Board of Veterans' Appeals  
(BVA or Board) on appeal from a May 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that denied the benefit sought 
on appeal.  In January 2013, the Board remanded the claim 
for additional development.  

The issues of service connection for arthritis of the 
bilateral knees, and fibromyalgia, have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See Veteran's letter, received 
in March 2011.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a right 
inguinal hernia repair with post-operative neuralgia are 
assigned a 10 percent rating, the maximum authorized under 
Diagnostic Code 8530.

2.  The Veteran's residuals of a right inguinal hernia 
repair with post-operative neuralgia do not result in marked 
interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation for the 
service-connected residuals of a right inguinal hernia 
repair with post-operative neuralgia have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.114, 
Diagnostic Codes 7338, 8530 (2012).  

2.  Application of extraschedular provisions is not 
warranted for the Veteran's service-connected residuals of a 
right inguinal hernia repair with post-operative neuralgia.  
38 C.F.R. § 3.321(b) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an initial 
evaluation in excess of 10 percent for his service-connected 
residuals of a right inguinal hernia repair with post-
operative neuralgia.  He argues, in part, that an 
extraschedular evaluation is warranted because his 
disability makes him unable to perform his profession as a 
dentist.  

With regard to the history of the disability in issue, VA 
reports show that in March 1980, the Veteran was 
hospitalized for about five days for a right inguinal 
hernia.  He underwent a right inguinal herniorrhaphy (McVay 
repair).  Between July and August of 1981, the Veteran was 
hospitalized for about a week for bilateral inguinal hernias 
after he complained of a return of his right inguinal 
hernia.  He underwent a Cheatle-Henry hernia repair, 
bilaterally.  See 38 C.F.R. § 4.1 (2012).    

The administrative history of this issue shows that in June 
1996, the Veteran filed a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
due to surgical treatment for bilateral hernias by the 
Department of Veterans Affairs (VA) between 1980 and 1981.  
In March 1997, the RO denied the claim.  The Veteran 
appealed, and in February 2001, the Board denied the claim.  

The appellant appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In May 2002, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's February 2001 decision.  
That same month, the Court issued an Order vacating the 
February 2001 Board decision.  In October 2003, and March 
2005, the Board remanded the claim for additional 
development.  In April 2006, the Board granted the claim.  
In May 2006, the RO effectuated the Board's decision, and 
evaluated the Veteran's service-connected residuals of a 
right inguinal hernia repair with post-operative neuralgia 
as 10 percent disabling, with an effective date for service 
connection of June 18, 1996.  Accordingly, the issue is 
whether an initial evaluation in excess of 10 percent is 
warranted for residuals of a right inguinal hernia repair 
with post-operative neuralgia for any period from June 18, 
1996 to the present. 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2012); 38 C.F.R. § Part 4 (2012). 

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

The Veteran's service-connected residuals of a right 
inguinal hernia repair with post-operative neuralgia is 
currently rated 10 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8530 (ilio-inguinal nerve).  
Under DC 8630, a 10 percent evaluation is warranted for 
severe to complete paralysis of the ilio-inguinal nerve.  

Diagnostic Codes 8630 and 8730 address the criteria for 
evaluating neuritis and neuralgia of the ilio-inguinal 
nerve, respectively.  The criteria are consistent with the 
criteria for evaluating degrees of paralysis as set forth 
above.  38 C.F.R. § 4.124a, DC's 8530, 8630, 8730 (2012). 

The 10 percent evaluation is the maximum schedular rating 
provided for under DCs 8530, 8630, and 8730.  Therefore, the 
Board has considered the possibility of a higher initial 
evaluation under 38 C.F.R. § 4.114, DC 7338, which deals 
specifically with inguinal hernias.  Under DC 7338, a 30 
percent evaluation is warranted for a small hernia which is 
postoperative and recurrent or unoperated irremediable, and 
not well supported by a truss, or not readily reducible. 

The medical evidence includes a consultation report, dated 
in August 1996, which shows that the Veteran complained of 
chronic, intermittent right hernia pain radiating down his 
medial thigh about half-way.  He said his pain was 
exacerbated by lifting, and that although he was retired, it 
impaired his ability to work around his home and yard.  The 
report states that there was no history of recurrence of 
either hernia, and that the Veteran did not take pain 
medication.  On examination, there was no recurrence 
bilaterally.  There was a midline excisional scar and a 
right inguinal scar.  There was some tenderness to palpation 
in the right inguinal region.  

Reports from Kaiser Permanente show that in September 1998, 
the Veteran was noted to complain of constant pain since his 
1980 and 1981 surgeries for hernias.  On examination, a 
hernia was not present.  The impression was probable nerve 
entrapment syndrome.  He was referred to the anesthesia pain 
clinic for injections to relieve the pain.  Reports, dated 
in November and December of 1998, note that he was "much 
improved" after his injections.  

A report from a VA physician, D.R.F., M.D., dated in March 
2001, shows that Dr. F stated that he had preformed a heart 
examination on the Veteran in December 1998.  The report 
primarily pertains to an issue not currently on appeal, but 
is remarkable for notations of possible residual chronic 
pain syndrome due to his hernia surgeries, and that the 
Veteran became unable to work due to "a host of 
constitutional symptoms," to include depression possibly due 
to his hernia repair.

A VA examination report, dated in May 2003, shows that the 
examiner stated the following: the Veteran appeared to have 
healed well from his March 1980 surgery, with no evidence of 
hernia at the time of discharge.  He underwent a bilateral 
hernia repair in 1981, and the surgery was described as 
being uneventful by the surgeons and there were no 
complications.  The Veteran continued to complain of pain in 
his right groin area even though his hernias appeared to be 
resolved and were not causing any trouble "in and of 
themselves."  In 1998, the Veteran was referred to a pain 
clinic, where an anesthesiologist injected medication into 
the right inguinal area, causing partial relief at first, 
and then complete relief of the pain, such that at the 
present time, the Veteran no longer complained of pain.  
Upon appearing for the instant examination, the Veteran 
stated that he had not had pain since his 1998 treatment.  
He stated that he could ambulate without pain, and that he 
could stand for reasonable periods without pain.  On 
examination, there were no hernias.  There was a well-healed 
8 cm. infra-umbilical surgical scar, and a very faint 
diagonal right inguinal hernia scar.  There was no unusual 
tenderness.  The diagnoses noted right inguinal hernia 
repair in March 1980 with residual right inguinal/groin pain 
for the ensuing 18 years, and status post left inguinal 
hernia repair and right inguinal hernia repair July 1981 as 
a result of failure of the previous right inguinal hernia 
repair, and to control the left inguinal hernia.  The 
examiner characterized the current severity of the Veteran's 
residuals of surgery for his right inguinal hernia as 
"none," explaining that his pain resolved in 1998.  The 
examiner further stated that the Veteran had had a nerve 
entrapment syndrome/postoperative neuralgia following his 
1980 surgery, which was not uncommon following hernia 
repair.  The examiner stated that the Veteran had had pain 
due to his postoperative neuralgia for the 18 years 
following his surgeries, but that the pain had resolved in 
1998.  

A VA progress note, dated in September 2005, notes a history 
of inguinal surgeries, with postoperative groin pain, and 
that he did well after anesthesia treatment, but that his 
groin pain had now returned.  On examination, a hernia was 
not present. The assessment was probable nerve entrapment 
syndrome of the right groin. 

A VA examination report, dated in October 2010, shows that 
the Veteran complained of right inguinal pain that occurred 
with overexertion.  The report notes the following: there 
was no history of hospitalization or surgery following his 
last VA examination.  On examination, a hernia was not 
present.  There was pain on deep palpation of the right 
groin.  The Veteran was employed as a dentist, and had an 
"unknown" amount of time lost from work during the last 12 
months due to heart symptoms and TIAs (transient ischemic 
attacks).  The diagnosis was right inguinal herniorrhaphy 
with residual postoperative neuralgia.  There were no 
significant effects on his usual occupation, and no effects 
on the Veteran's usual daily activities.  

A VA examination report, dated in April 2012, shows that the 
Veteran's diagnoses were inguinal hernia, and right ileo-
inguinal nerve neuritis.  On examination, there was no 
hernia present.  There was no indication for a supporting 
belt.  There were scars related to his hernias that were not 
of an area greater than 39 square cm. (6 square inches).  
There was a linear 4.5-inch right inguinal scar that was not 
tender, or inflamed, and  a 5-inch median hypogastric linear 
scar that was not tender, and no inflamed.  Neither scar had 
keloids.  There was a 1-inch diameter tender area 
inferomedial to the inguinal scar that was slightly tender.  
The examiner indicated that the Veteran's hernia condition 
impacted his ability to work, noting that the Veteran was a 
retired dentist and that his pain wakes him up from sleep 
about twice a week and interferes with his activity like 
sitting, standing, and reading, by neuritis becoming painful 
4 to 5 on a scale of 0 to 10, and lasting minutes to several 
hours.  

The Board finds that an initial evaluation in excess of 10 
percent is not warranted under DC 7338.  The evidence does 
not show, and the Veteran has not alleged, that his 
disability is productive of a small hernia which is 
postoperative and recurrent or unoperated irremediable, and 
not well supported by a truss, or not readily reducible.  
Accordingly, an initial evaluation in excess of 10 percent 
is not warranted under DC 7338.  

The Board notes that the medical evidence shows that the 
Veteran has scars secondary to his hernia surgeries.  
However, there is no evidence to show postoperative hernia 
scars that are deep, unstable, cover an area of 6 square 
inches or more, are superficial and poorly nourished with 
repeated ulceration, scars shown to be painful on objective 
demonstration, or that limit any functioning.  Therefore, 
the criteria for a compensable rating for hernia surgical 
scars have not been met.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (as in effect prior to August 30, 2002, and 
thereafter).  See 67 Fed. Reg. 49590 (July 31, 2002); 73 
Fed. Reg. 54,710 (Sept. 23, 2008); VAOPGCPREC 7-2003, 69 
Fed. Reg. 25179 (2004); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Consideration has also been given to whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).  
In determining whether an extra-schedular evaluation is for 
consideration, the Board must first consider whether there 
is an exceptional or unusual disability picture, which 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
Veteran's service-connected disability.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, the Board must next consider 
whether the disability picture exhibits other factors such 
as marked interference with employment and frequent periods 
of hospitalization.  Thun, 22 Vet. App. at 115-16.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular 
rating.  Otherwise, the schedular evaluation is adequate, 
and referral is not required.  38 C.F.R. § 3.321(b)(1) 
(2012); Thun, 22 Vet. App. at 116.

In January 2013, the Board remanded the claim and directed 
that it be referred to the Director, Compensation & Pension 
Service ("Director"), for a determination as to whether the 
Veteran is entitled to the assignment of an extraschedular 
rating.  

A decision of the Director, dated in April 2013, is of 
record, along with an associated recommendation letter from 
the Appeals Management Center (AMC).  The AMC's 
recommendation letter states the following: the Veteran's VA 
progress notes showed a documented past surgical history of 
right inguinal hernia repair with postoperative neuralgia, 
with continued complaints of pain.  A VA examination report, 
dated in April 2012, showed that there were no right or left 
hernias detected and there was no indication of a need for a 
support belt.  The Veteran's scars were not painful or 
unstable, and they represented an area less than 39 square 
centimeters (6 square inches).  At his examination, the 
Veteran complained of pain that woke him up twice a week and 
which interfered with activities such as sitting, standing, 
and reading.  He stated that he was a retired dentist.  The 
Director concluded that the objective evidence of record did 
not demonstrate that the Veteran's disability significantly 
impacts employment, since he is retired and there is no 
exceptional or unusual disability picture.  Therefore, it 
was recommended that an extraschedular rating be denied.  In 
a decision, dated in April 2013, the Director stated that he 
concurred with the AMC's recommendation to deny an 
extraschedular evaluation.  

The Board finds that the Veteran's disability picture is 
contemplated by the rating schedule, and that the evidence 
is insufficient to show that there is an exceptional or 
unusual disability picture in which the diagnostic criteria 
do not reasonably describe or contemplate the severity and 
symptomatology of the Veteran's service-connected 
disability.  The schedular evaluation in this case is not 
inadequate.  When comparing the Veteran's disability 
pictures with the symptoms contemplated by the Rating 
Schedule, the Board finds that manifestations of the 
service-connected disability are congruent with the 
disability picture represented by the disability rating 
assigned herein.  The criteria for the disability rating 
assigned herein more than reasonably describes the Veteran's 
disability level and symptomatology.  The Director has 
reviewed the Veteran's case, and has determined that an 
extraschedular evaluation is not proper, in part based on a 
recommendation from the AMC.  Accordingly, further referral 
for consideration of an extra-schedular rating is not 
warranted.

In deciding the Veteran's increased initial evaluation 
claim, the Board has considered the determinations in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), and Hart v 
Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran 
is entitled to increased evaluations for separate periods 
based on the facts found during the appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation at any 
time within the appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the Veteran 
had a worsening of the disability in issue, such that an 
increased initial evaluation is warranted. 

The Board acknowledges that the Veteran is competent to 
testify as to symptoms associated with his disability which 
are non-medical in nature, however, he is not competent to 
testify as to the severity of the disability.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (noting that lay 
testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature).  
In this regard, the Veteran is shown to have expertise as a 
dentist, which does not render him competent to testify as 
to the severity of the disability.  Id.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2012); 38 C.F.R. § 3.159 (2012).  The notification 
obligation in this case was initially accomplished by way of 
a letter from the RO to the Veteran dated in March 2004 in 
association with his claim for compensation under 
38 U.S.C.A. § 1151.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  

In any event, the issue on appeal is a claim for an 
increased initial evaluation.  In such cases, where 
compensation has been granted and an initial disability 
rating and effective date have been assigned, the typical 
compensation claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled; no additional 
§ 5103(a) notice is required.  Dingess, 19 Vet. App. at 491, 
493.  

The RO has provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
It appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's 
VA and non-VA medical records.  

In January 2013, the Board remanded this claim.  The Board's 
remand directed that the RO/AMC should obtain updated VA 
treatment records and provide the Veteran an opportunity to 
submit evidence to support his claim for an extraschedular 
evaluation.  For example, the Veteran should be asked to 
provide releases for any employment records or medical 
reports that would show he missed time from work due solely 
to his residuals of a right inguinal hernia repair with 
post-operative neuralgia.  The Veteran may also submit 
statements from past employers, relatives or friends that 
show the effects of those residuals on daily functioning.  
The RO/AMC should secure for association with the claims 
file any corroborating employment or medical records 
identified.  If such records sought are not received 
pursuant to the RO/AMC's request after the Veteran provides 
releases, he must be so advised, and advised further that 
ultimately it is his responsibility to ensure that they are 
received.  In February 2013, the Veteran was sent a duty-to-
assist letter that was in compliance with the Board's 
remand.  However, there is no record of a response.  Reports 
from the West Los Angeles VA Medical Center (Loma Linda), 
dated to 2011, were subsequently obtained and have been 
associated with the claims file (virtual VA file) (VVA).  
The Board further directed that the RO/AMC should refer the 
case to the Director, Compensation and Pension, for a 
determination as to whether the Veteran is entitled to the 
assignment of an extraschedular rating for residuals of a 
right inguinal hernia repair with post-operative neuralgia 
in accordance with the provisions on 38 C.F.R. § 3.321(b).  
As previously discussed, this has been done.  Under the 
circumstances, the Board finds that there has been 
substantial compliance with its remand.  See Dyment v. West, 
13 Vet. App. 141, 146-147 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The Board concludes, therefore, that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 
(1993).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


